Citation Nr: 1726165	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-31 7421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include dizziness and vertigo.

2.  Entitlement to an initial compensable disability rating prior to September 18, 2015, and a disability rating greater than 10 percent from September 18, 2015, for right hand essential tremors.   


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1952 to June 1954. 

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2012 Board decision, the Board denied the claim for service connection for TBI residuals.  The Veteran then appealed the Board's September 2012 decision.  In a January 2014 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's September 2012 decision and remanded the matter for further action.  In August 2014, the Board remanded the claim for further development, and the case was returned to the Board for further appellate proceedings.  In November 2016, the Board requested a medical expert opinion with the Veterans Health Administration (VHA), and such an opinion was obtained in February 2017.  The case is again before the Board for further appellate proceedings. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed. 

A matter regarding a heart condition has been raised in a May 2013 statement of the Veteran, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is again referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



	
FINDINGS OF FACT

1. The Veteran did not experience a TBI in service; the Veteran's currently claimed symptoms are not residuals of TBI and he has not had any TBI residuals during the pendency of the claim; and, the Veteran does not have a current disability manifested by the currently claimed symptoms other than a separately service-connected disability that is not currently on appeal.     

2.  For the entire period on appeal, the Veteran's service-connected right hand essential tremors are manifested by tremors that are at worst moderate in severity and frequency.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a traumatic brain injury (TBI), to include dizziness and vertigo are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Prior to September 18, 2015, the criteria for an increased initial disability rating of 10 percent, but no more, for right hand essential tremors have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.120, 4.124a, Diagnostic Code 8103 (2016).  

3.  From September 18, 2015, the criteria for a disability rating greater than 10 percent for right hand essential tremors have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.120, 4.124a, Diagnostic Code 8103 (2016).  



	(CONTINUED ON NEXT PAGE)



	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In August 2014, the Board remanded the claim for service connection for residuals of TBI and directed the AOJ to attempt to verify the Veteran's dates for the periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his period of service with the Army Reserves from June 1954, and to make attempts to obtain the complete service treatment records from the Veteran's Army Reserves service.  As discussed below, the AOJ did so, and the AOJ received the response that all records were destroyed by fire.  The AOJ notified the Veteran as to the unavailability of such records in an October 2014 letter.  No other action was required by the AOJ to fulfill these remand directives.  

The Board also directed the AOJ to afford the Veteran for a new ENT examination to address whether the Veteran's current claimed symptoms are residuals of a TBI that allegedly occurred in service.  VA thus obtained a VA medical opinion by Dr. J. S. in March 2015, who opined that TBI was related to trauma reported in service.  However, this opinion is not reconciled with the clinical evidence showing no TBI.  Then, VA obtained a VA addendum medical opinion from Dr. J. M. in April 2015.  Dr. J. M. stated that he reviewed all the Veteran's clinical notes and stated that a complete TBI workup was needed to evaluate whether the Veteran has residuals of a TBI.  Thus, the Veteran was afforded a TBI examination in July 2015 by Dr. A. L.  Dr. A. L. completed his medical opinion in August 2015.  Dr. A. L. opined that the Veteran did not have a TBI in service; however, this opinion was not reconciled with the Veteran's credible reports of dizziness that started in service and continued since service.  Further, regarding vertigo, Dr. A. L. seems to have considered only the Veteran's contemporaneous reports of "abdominal symptoms" and does not address the Veteran's long history of light-headedness, spinning, and feeling off-balance.  Thus, the AOJ did not obtain a medical opinion that covered all bases noted in the Board's prior remand.  The AOJ readjudicated the claim in an October 2015 supplemental statement of the case.  

However, as noted above, the Board has obtained a February 2017 VHA expert opinion.  Because the February 2017 VHA expert opinion covers all relevant bases pertaining to the issue of service connection and provided rationale to support his opinion, as further discussed below, and because the VHA opinion provided the information requested in the Board's prior remand, the purpose of the Board's remand directive (namely, to determine whether the Veteran had a TBI in service and to determine the etiology of his currently claimed symptoms) has been satisfied.  In March 2017, the Veteran and his attorney were provided a copy of the VHA medical opinion and provided an opportunity to submit additional evidence and argument.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Regarding the appeal for increased initial compensation for essential tremors, because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board notes that the Veteran was provided pre-adjudication notice in March 2011 regarding how to substantiate the underlying claim for service connection and how VA determines the disability rating and effective date.  Regarding the appeal for TBI residuals, VCAA notice was provided to the Veteran in an August 2011 letter, in which the Veteran was provided what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

Additionally, regarding right hand tremors, the Veteran was afforded VA examinations in September 2011, April 2012, and September 2015.  The examiners each conducted an examination and together provided sufficient information regarding the Veteran's manifestations of right hand tremors and the functional impairments thereof, such that the Board can render an informed decision.  The Board finds that the VA examinations, in conjunction with the other lay and medical evidence of record, are adequate for rating purposes.

The Board acknowledges the Veteran's attorney's argument in his August 2015 letter that the "the medical examination is not reflective of [the Veteran's] ordinary, everyday life.  It did not consider fatigue, pain, and weakness caused by repetitive use and movement throughout an ordinary day.  It instead used an isolated snapshot of his physical conditional in a pristine environment when he was under no ordinary, everyday physical distress."  The attorney did not identify which VA examination he essentially argues is inadequate due to lack of consideration for the Deluca factors.  The Board reminds the Veteran's attorney that the claim on appeal is for increased compensation for a neurological disorder, and not a musculoskeletal disability for which the Deluca factors may apply.  Further, the Board finds that the most recent VA examination in September 2015, when considered in conjunction with the remaining lay and medical evidence of record, provided enough detail regarding the Veteran's service-connected neurological disorder manifestations for rating purposes.  The Veteran also provided VA examiners with details regarding his symptoms and subjective functional impairments throughout his ordinary day.  For these reasons, the Board finds that the Veteran's attorney's August 2015 argument that an unidentified VA examination is allegedly inadequate has no merit.  

Further, regarding the claim for service connection for TBI residuals, the Veteran was afforded a VA examination in September 2011, a medical opinion was obtained in March 2015 and in April 2015, and the Veteran was afforded a VA examination with a TBI workup in July 2015. The Board also obtained a VHA expert opinion in February 2017.  The examiners each conducted an examination and together with the addendum opinions and the February 2017 VHA expert opinion provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations together with the February 2017 VHA expert opinion, and in conjunction with the other lay and medical evidence of record, are adequate for purposes of determining service connection.

The Board acknowledges the Veteran's attorney's argument in the July 2016 letter  that essentially all the VA medical opinions regarding TBI in this case are inadequate because allegedly all the medical opinions were based on a TBI examination rendered by Dr. I. W.  The Veteran's attorney essentially argues that Dr. I. W. is not competent to render medical findings regarding TBI because he is allegedly a doctor of family medical and is therefore allegedly not competent to conduct TBI examinations.  However, the record shows that the Veteran's neuropsychology workup was rendered by Dr. J. M, and that the Veteran's most recent complete TBI workup was rendered by Dr. A. L.  Dr. J. M. and Dr. A. L. each are competent to conduct such testing and to interpret testing results.  Further, as discussed below, the February 2017 VHA opinion has high probative value, as it was rendered by a medical expert in neurology, and it was based on review of the Veteran's medical history, to include the Veteran's neuropsychology workup rendered by Dr. J. M. and on the Veteran's most recent TBI workup rendered by Dr. A. L.  Thus, the Veteran's attorney's argument has no merit, the Veteran's attorney's argument is not sufficient to render the VA examinations and the February 2017 VHA medical opinion in this case inadequate.   

The Board acknowledges that the Veteran's complete service treatment records from the Nebraska Army Reserves are unavailable and that further attempts to obtain such records would be futile because these treatment records were destroyed by fire.  The Veteran's complete service treatment records, to include his Reserves records, were consolidated into the NPRC at the time of the July 1973 fire, as shown in the February 2013 Response to the Form 3101 Request for Information and in the October 2014 Deferred Rating Decision narrative.  The Veteran has been notified as to the unavailability of these records by letter in October 2014, pursuant to the provisions of 38 C.F.R § 3.159(e).  Because the Veteran's complete service treatment records are outstanding, the Board has carefully analyzed the credibility of the Veteran's statements regarding his symptoms and any treatment alleged while in the Reserves, below.  As discussed below, the Veteran has contended that he experienced dizziness and tremors since active duty, to include while serving in the Reserves, and the Board has found such reports of continuing symptoms credible, as discussed below.  The Veteran has made no report that he was diagnosed with TBI while in serving the Reserves.  Therefore, the absence of these Reserves service treatment records from the record is not prejudicial to the Veteran for purposes of determining service connection for residuals of TBI, as his reports of continuing symptoms have been considered by the Board and by the medical professional's etiological opinion upon which the Board relies in this case.  Regarding the claim for increased compensation for tremors, the Board notes that there is no possibility that such Reserves records would possibility substantiate the Veteran's claim, as such records would provide no information regarding the Veteran's tremors manifestations during the current appeal period, which is years after the Veteran separated from the Reserves.  Further, again, the absence of these Reserves service treatment records from the record are not prejudicial to the Veteran, as his reports of continuing symptoms of tremor have been found credible.  VA has satisfied its duty to assist.  

Service Connection for TBI Residuals

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

TBI residuals are an organic disease of the nervous system under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

The Veteran contends that his currently claimed symptoms of dizziness and vertigo are residuals of a TBI that he contends occurred in active service.  This case turns on whether the Veteran incurred a TBI in service and whether his current claimed symptoms are residuals of such a TBI.  

The Veteran is competent to report his symptoms and observations.  In service, the Veteran served in combat and reports, such as in a July 2011 statement, that he felt the effects of large guns being fired, that he was "stunned" on several occasions due to the force of mortar blasts and artillery fire, and that on one occasion, a tank "took a close shot and [his] ears were just a few feet away from the end of the barrel."  When asked about being stunned, the Veteran reported that this was a temporary sensation at that time, and that after service he continued to have dizzy spells.  The Board finds that these reports of incidents incurred in combat are credible.  As result of these in-service incidents, the Veteran reported experiencing in-service symptoms, such as being "stunned."  The Veteran also reported having symptoms of dizziness and lightheadedness in service and since active service.  The Veteran also reported suffering chest pains and ear symptoms in active service allegedly from the force of nearby blasts.  The Veteran also reported that he developed a tremble or a tremor in service in both hands, and that his tremor has continued since active service.  There is no report by the Veteran or other indication in the record that the Veteran lost consciousness or was dizzy contemporaneously to the reported "stunning" events in service.   

The Board finds that the diagnosis of a TBI and the determinations as to whether the Veteran's subjective symptoms in service were manifestations of a TBI and as to the nature and etiology of the Veteran's currently claimed symptoms are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training.  Thus, his contention that he experienced a TBI in service and that he currently has residuals of such alleged TBI is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that he currently has residuals of a TBI and that he experienced a TBI in service has no probative value.  Similarly, the Veteran's lay opinions that the symptoms he experienced in service, such as dizziness, chest pains, and bilateral hand trembling, were TBI symptoms have no probative value.  Also, there is no indication that the Veteran's attorney has medical expertise or training.  Thus, the Veteran's attorney is not competent to attest to the same, and the Veteran's attorney's lay opinions that the Veteran currently has residuals of a TBI and that he experienced a TBI in service have no probative value.  Further, the Veteran's attorney is not competent to attest as to the medical requisites and factors that should be considered when rendering a medical diagnosis of TBI and TBI residuals, and any such argument by the attorney has no probative value. 

Here, the preponderance of the evidence is against a finding that the Veteran experienced a TBI in service or currently has TBI residuals.  Instead, the weight of the evidence shows that the Veteran's claimed symptoms are medically attributable to his separately service-connected PTSD.  The Board notes that a matter regarding PTSD is not on appeal and is not before the Board at this time.  

The February 2017 VHA opinion has high probative value because it was rendered by physician who has the requisite expertise to render an opinion as to whether the Veteran experienced a TBI in service and as to the nature and etiology of the Veteran's claimed symptoms.  Further, the VHA expert was rendered this opinion based on review of the claims file, to include on the Veteran's neuropsychological and TBI examinations testing results.  The VHA expert also based the opinion on the Veteran's competent and credible reports of symptoms, to include his reported symptoms in service and his reported continuing symptoms since service.  The VHA expert also supported her opinion with clinical rationale, considered the conflicting medical evidence of record, and covered all relevant bases.  Because this VHA opinion has high probative value, the opinion outweighs the Veteran's and his attorney's lay arguments that he experienced a TBI in service and that his current symptoms are residuals of TBI.  

In the February 2017 VHA opinion, Dr. S. P., an otoneurologist, opined that the Veteran did not experience a TBI in service.  She based her opinion on the evidence indicating that the Veteran experienced no loss of consciousness, trauma to the tympanic membrane or vertigo at the time of the event and because neuroimaging studies have shown no evidence of trauma to the brain.  Dr. S. P. also opined that the Veteran's claimed symptoms of dizziness are related to his history of anxiety, panic disorder, and PTSD.  She stated that this opinion is based on the description of the dizziness, the time of the onset, as well as results of videonystagmography (VNG), MRI and MRA of the brain, carotid Doppler and echocardiogram studies, which all failed to show significant abnormality to account for the dizziness.  In addition, Dr. S. P. noted, nystagmus was never documented on clinical examination even during Dix-Hallpike testing while the Veteran was symptomatic.  Dr. S. P. explained that this is notable because, unlike dizziness or vertigo secondary to BPPV [benign paroxysmal positional vertigo], CNS [central nervous system] structural abnormality or other vestibular dysfunction, dizziness associated with anxiety and PTSD would not be accompanied by nystagmus.  Dr. S. P. also noted that the opinion that the Veteran's dizziness is related to his anxiety and PTSD is supported by the records which indicate that the Veteran's dizziness worsened considerably in 1993, coinciding with the time that his other anxiety symptoms peaked.  

This February 2017 VHA opinion is supported by other competent and probative evidence of record.  For example, there is no report by the Veteran that he experience dizziness or lost consciousness contemporaneously to being  "stunned" by the force of blasts.  Further, for example, in a March 1993 VA medical record, the Veteran reported that he has had dizziness and lightheadedness from time to time for years [e.g., since service], but that these symptoms have been getting more frequent. 

Further, the below-discussed medical findings by medical professionals are probative because each medical professional has the requisite expertise and training to perform neurological testing and provide medical findings regarding the Veteran's neurological condition at the time of testing.  After separation from service, on VA examination in September 1954, the Veteran's nervous system is noted as normal, though the extent of neurological or neuropsychiatric testing is unclear.  A January 1993 VAMC admission note shows that the Veteran's cranial nerves 2 through 12 were intact. In a July 1994 Form 9, the Veteran reported symptoms of worsening dizziness, spinning, and feeling like being in free-fall or the world dropping out from under him.  On VA examination in May 1996, the Veteran's neurological evaluation showed normal results.  Also, in a September 2011 VA examination, Dr. J. M., a VA clinical psychologist, administered the Repeatable Battery for the Assessment of Neuropsychological Status (RBANS) test.  Dr. J. M. stated that the Veteran's neuropsychological testing is not consistent with neuropsychological dysfunction.  Dr. J. M. opined that the Veteran did not have neuropsychological impairment due to any "claimed TBI" because the Veteran's neuropsychological testing at that time was unremarkable.  
	
Further competent and probative medical evidence shows that the Veteran's currently claimed symptoms of dizziness and vertigo are not due to other causes besides PTSD, thus supporting the February 2017 VHA opinion.  For example, the Veteran was afforded an August 2005 ENT examination from Boys Town Hospital and an August 2005 VA ENT evaluation followed.  The August 2005 VA examiner opined that the Veteran's loss of balance is not related to any ear pathology, to include hearing loss and tinnitus.  A March 2015 VA medical opinion concurred that the Veteran's dizziness is not related to an ear disorder.  

Also, further the competent and probative evidence shows that the Veteran's reported recurrent tremors since service are not a manifestation of any TBI, thus helping to support the February 2017 VHA opinion.  The Veteran's medical history shows that the Veteran has been diagnosed with benign essential tremors, such as by the September 2011 VA examiner Dr. I. W, who examined the Veteran's essential tremors.  Dr. I. W. opined that the Veteran's essential tremors are not etiologically related to any head injury.  Dr. I. W. stated that the medical literature does not state any specific head injuries or any specific event that can cause benign essential tremors.  Dr. I. W. noted that these are common in the general population and suggested that the Veteran's tremors' etiology may be genetics and family history, as the Veteran stated that one of his family members also has had similar tremors.  This September 2011 medical opinion regarding the nature and etiology of the Veteran's essential tremors has probative value because it is based on review of the claims file, on the Veteran's lay and medical history, on examination of the Veteran, and on medical literature.  Further, Dr. I. W. is a physician who has the medical expertise to render an opinion as to whether the Veteran's tremors are a manifestations of an alleged TBI. The Board also notes that "Essential" diseases are defined as those that are idiopathic.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 649  (32d. ed. 2012).  The Veteran is separately service-connected for essential tremors of the right hand.  The Board will discuss the disability rating for the right hand essential tremors below in conjunction with the Veteran's claim for increased compensation. 

The Board acknowledges the Veteran's attorney's argument in the July 2016 letter that essentially Dr. I. W.'s opinions are inadequate because he is allegedly a doctor of family medical and is therefore allegedly not competent to conduct TBI examinations.  However, the Veteran's attorney's argument has no merit, as the record shows that Dr. I. W.'s September 2011 medical opinion regarding the nature of the Veteran's tremors was based on an examination of the tremors.  The record shows that the Veteran's neuropsychology workup was rendered by Dr. J. M, and that the Veteran's recent TBI workup was rendered by Dr. A. L.  The Board finds that Dr. I. W. is competent to render a medical opinion regarding the nature and etiology of the Veteran's essential tremors, and the Veteran's attorney's argument is not sufficient to render the September 2011 opinion by Dr. I. W. inadequate.   

The Board acknowledges that in a VA medical opinion by Dr. J. S. in March 2015, Dr. J. S. stated that dizziness is a common symptom of TBI and opined that "there is no evidence that can rule out a TBI as the underlying cause of the Veteran's dizziness."  Dr. J. S. noted the Veteran's credible reports of dizziness present since service and noted the Veteran's reports of in-service combat incidents.  Dr. J. S. therefore opined that the Veteran's current symptoms of dizziness are related to TBI caused by trauma reported in service.  However, there is no indication that Dr. J. S. rendered this opinion based on a TBI workup or neurological testing, and the opinion is apparently based on the Veteran's subjective history.  Dr. J. S. also did not reconcile his opinion with the conflicting clinical evidence showing no neurological findings of TBI.  Indeed, VA clinical psychologist Dr. J. M. reviewed the claims file and the clinical notes and in an April 2015 opinion,  Dr. J. M. stated that a complete TBI workup was needed to evaluate whether the Veteran has residuals of a TBI.  Dr. J. M. stated that the Veteran's available medical records do not support a true diagnosis of TBI and noted that dizziness in the March 2015 VA medical opinion by Dr. J. S. is not sufficient for a true TBI diagnosis.  Accordingly, the Board finds that the March 2015 opinion by Dr. J. S. has little probative value and is outweighed by the February 2017 VHA opinion which shows that the Veteran did not have a TBI in service and that he does not currently have residuals of a TBI.  

On review, and given the February 2017 VHA opinion, the preponderance of the evidence is against a finding of a TBI in service or a combination of manifestations sufficient to identify TBI residuals as manifesting in service, and the preponderance of the evidence is against a finding of continuity of TBI symptomatology since service.  The weight of the competent and probative medical evidence shows that the Veteran's currently claims symptoms are due to his service-connected PTSD and such evidence outweighs the non-probative lay opinions that his continuing symptoms of dizziness and vertigo and tremors since service were manifestations of a TBI.  Further, given the February 2017 VHA opinion, the preponderance of the evidence shows that the Veteran does not currently have residuals of a TBI.  Indeed, the preponderance of the evidence shows that the Veteran's continuing claimed symptoms are medically attributable to his separately service-connected PTSD, which is not on appeal at this time, and that the Veteran did not experience a TBI in service.  For these reasons, the claimed in-service event of a TBI is not shown, and a combination of manifestations to identify TBI symptoms at any point during the Veteran's history is not shown.  Thus, the Veteran's claimed symptoms are not entitled to the presumption of service connection on the basis of chronicity, and service connection for residuals of a TBI is not warranted.   38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

Further, in light of the February 2017 VHA opinion, the preponderance of the evidence is against a finding that that the Veteran has a current underlying disability that manifests in his currently claimed symptoms other than the separately service-connected PTSD, which is not on appeal.  The Board has considered the Veteran's competent and credible reports of symptoms of dizziness and vertigo during the appeal period.  However, the preponderance of the evidence is against a finding that an underlying disability to explain these symptoms (other than the separately service-connected PTSD that is not on appeal) existed at the time the claim was filed or at any time during the pendency of the claim.  

The Board acknowledges that in a September 2005 VA neurology clinic note, the Veteran reported that he had extensive neuroimaging work at St. Francis Hospital including MRI and MRA along with carotid Doppler and Echo which failed to show significant abnormality to account for his dizziness and vertigo.  The Veteran was afforded a neurological evaluation that day, and the assessment was "Severe vertiginous symptoms accompanied with nausea, vomiting and brought on by changes in head position.  The most likely etiology of these symptoms is benign positional paroxysmal vertigo."  However, in light of the February 2017 VHA opinion, it is apparent that benign positional paroxysmal vertigo should be accompanied by nystagmus.  As noted by the February 2017 VHA opinion, there is no finding of nystagmus in the record.  Therefore, the Board finds that the September 2005 VA neurology assessment that the Veteran's vertiginous symptoms are "most likely" due to BPPV is not wholly supported by clinical testing results and is therefore, to some extent, speculative.  The Board thus affords this opinion and this diagnosis of BPPV little probative value, and such findings are therefore outweighed by the February 2017 VHA opinion that the Veteran's symptom vertigo is a symptom of his psychiatric disorder and not due to BPPV.  

On review, a present disability to account for the Veteran's claimed symptoms other than the separately service-connected PTSD is not shown during the appeal period, and service connection for a disability manifested by dizziness and vertigo is not warranted on a direct basis.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Because the preponderance of the evidence is against the Veteran's claim on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  

Evaluation for Right Hand Essential Tremors

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the facts show that staged ratings are not appropriate in this case. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected right hand essential tremors are currently rated by analogy as noncompensable prior to September 18, 2015, and as 10 percent disabling from September 18, 2015, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8103.  The Veteran contends that these ratings do not accurately depict the severity of his disability.

When rating manifestations of a service-connected disability by analogy, such manifestations must be rated by analogy under a closely related disability with similar anatomical localization and symptomatology.  38 C.F.R. § 4.20. The basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  In other words, ratings are assigned based on functional impairment.  38 C.F.R. § 4.10.  

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.    

The Board notes that in a January 2015 VA medical opinion, Dr. J. M. referenced medical literature from the Mayo Clinic, which showed that essential tremor is a nervous system disorder that causes a rhythmic shaking.  The essential tremor can affect almost any part of your body, but the trembling occurs most often in your "hands" - especially when you try to do simple tasks, such as drinking from a glass, tying shoelaces, writing or shaving.  The medical literature also noted that essential tremors are sometimes confused with Parkinson's disease. 

The Veteran's right hand tremors are currently evaluated under DC 8103, which pertains to convulsive tic and contemplates any anatomical location of the body.  Because the Veteran's symptoms and functional impairments of tremor and the anatomical location of the right upper extremity affected by tremor are contemplated by DC 8103, the Board concludes that the Veteran's right hand tremors are appropriately rated by analogy under DC 8103.  During the appeal period, the evidence does not show that the Veteran's service-connected tremors are manifested by any specific organic nerve dysfunction, such as a paralysis or sensory changes or pain of a specific nerve root.  Further, the Veteran's resulting motor impairment due to tremors is not shown to be due to any peripheral nerve injury.  The Veteran's essential tremors are idiopathic.  Further, as discussed above, the Veteran's tremors are not shown to be due to any head injury or TBI.  Thus, the Board has considered the applicability of other diagnostic codes pertaining to neurological disorders affecting the right upper extremity, and the Board concludes that no other diagnostic code is for application in this case.  The Board will consider whether a higher rating is warranted under DC 8103.  

A neurological condition is ordinarily rated in proportion to the impairment of motor, sensory or mental function, with consideration especially of psychotic manifestations, complete or partial loss of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etc.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.    

Under 38 C.F.R. § 4.124a, DC 8103, convulsive tic is evaluated as follows: 0 percent for mild tic; 10 percent for moderate tic; and a maximum evaluation of 30 percent for severe tic.  The evaluation depends upon the frequency, severity, and muscle groups involved.

The terms "mild," "moderately," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is competent to report his symptoms during the appeal period, and the Board finds that such reports of symptoms during the appeal period are credible.  The Veteran's attorney is also competent to report what the Veteran has told him regarding his symptoms during the appeal period, and the Board finds that such reports of symptoms from the Veteran, through his attorney, are credible.  

On VA examination in September 2011, the Veteran reported that he has had intermittent tremors since service.  The Veteran denied a history of seizures, numbness, paresthesias or other sensory changes, weakness or paralysis, cranial nerve dysfunction.  The Veteran reported that he is right handed.  Right upper extremity muscle tone was normal, right upper extremity reflexes were normal, and there were no sensory complaints of the right upper extremity.  When asked about his subjective symptoms, the Veteran reported that his tremors do not interfere with work, instrumental activities of daily living, or work, family, or other close relationship.  The Veteran reported that he continues to farm full time.  The Veteran was diagnosed with benign essential tremors, and the problems associated with this are tremors.  The examiner noted that though he did not find specific tremors during the examination, he observed that when the Veteran tries to insert his hearing aids, he does appear to have some mild tremors and these are intermittent.  

On VA examination in April 2012, the Veteran reported that his medication helps with his tremors.  He reported that he drops bolts, and that he has difficulty welding.  He reported that he still works full time as a farmer.  The Veteran also reported that he notices occasional change in pitch of voice when singing.  The Board acknowledges that the April 2012 VA examiner noted that the Veteran exhibited balance impairment as well as mild depression due to Parkinson's.  There is no indication in the record that the Veteran's balance impairment or depression has been medically attributable to essential tremors, and the Veteran is not service-connected for Parkinson's.  Further, The Board notes that the Veteran has been service-connected for PTSD, and this matter is not before the Board at this time.  The medical evidence of record, to include the above discussed VHA opinion, shows that the Veteran's dizziness and vertigo and depressive symptoms are due to his service-connected  PTSD.  There is also no indication by any medical professional in the extensive treatment records that the Veteran's reported change in pitch of his voice when singing is medically attributable to his right hand essential tremors.  

Because there is no indication that the Veteran has medical training or expertise, the Veteran is not competent to provide a medical opinion as to which of his observed symptoms are medically attributable to his service-connected right hand tremors.  As such, to the extent that the Veteran reports that his balance impairment and depression and voice pitch changes are medically attributable to his service-connected right hand tremors, such reports have no probative value.  Because there is no competent medical evidence to show that the Veteran's reported balance impairment, depression, and voice pitch changes are medically attributable to the Veteran's right hand essential tremors, the Board will not consider such symptoms when rendering an evaluation for essential tremor of the right hand.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

A January 2015 VA primary care note showed that the Veteran has a mild tremor.  

In an August 2015 letter from the Veteran's attorney, the Veteran's attorney reported that the Veteran finds it difficult to perform day to day tasks requiring the use of his hands, in that he finds it difficult to hold onto wrenches, pens, and other small objects and frequently drops them.  He reported that he struggles to use his right hand to bring food to his mouth and frequently spills it onto himself.  The Veteran also reported that he struggles to get into his home or car when required to use keys, frequently requiring both hands to put the key into the lock.  

On VA examination in September 2015, the examiner noted that the Veteran demonstrated intermittent tremor at rest and with activity.  The examiner stated that there were no other signs or symptoms noted.  The examiner reported that the Veteran would have difficulty with typing and writing as well as using a computer.

Based on this evidence, the evidence shows that for the entire appeal period, the Veteran's right hand essential tremors are manifested by tremors that are at worst moderate in severity, in that the Veteran has intermittent tremor and intermittent shaking of the hand with functional impairment of the Veteran's major hand, including gripping and holding small objects like bolts, and with fine motor functional impairment, including typing and writing.  Given this, the Board finds the Veteran's right hand tremors disability picture and symptomatology is contemplated by the criteria for moderate tic, and the criteria for a 10 percent rating have been met under DC 8103 for the entire appeal period.  

However, the Veteran's right hand tremor is not shown to result in more than intermittent difficulty in performing his farm work, to include his welding work.  The evidence shows that despite tremors the Veteran is still able to at least sometimes adequately perform focused and fine motor functions such as putting in his hearing aids and holding small objects such as eating utensils and writing utensils, as significantly evidenced by his multiple written and legible statements that he has submitted to VA.  Further, though the Veteran has difficulty with fine motor functions in that he must frequently use both hands to unlock his car door, there is no indication that he has such severe motor impairment that he finds it difficult to drive.  For these reasons, and because the Veteran's tremors are not shown to be constant, the Board finds that the criteria for severe tic are not met or approximated at any point during the appeal period, and a rating greater than 10 percent under DC 8103 is not warranted during the appeal period. 

For these reasons, prior to September 18, 2015, an initial disability rating of 10 percent for right hand essential tremors is warranted, and from September 18, 2015, a disability rating greater than 10 percent for right hand essential tremors is not warranted. 

At no point during the appeal period have the criteria for a rating greater than 10 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the Veteran's right hand tremors impact his ability to work.  See e.g., September 2015 VA examination (noting that his right hand tremors results in difficulty with typing and writing and using a computer).  However, the evidence, such as the September 2011 VA examination and the April 2012 VA examination, shows that the Veteran has been employed full time as a farmer during the appeal period.  There is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected right hand tremor, and a TDIU has not been reasonably raised by the record and is not before the Board at this time. 

Further, neither the Veteran nor his agent has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of a TBI, to include dizziness and vertigo, is denied.  

Prior to September 18, 2015, entitlement to an increased initial disability rating of 10 percent for service-connected right hand essential tremors is granted, subject to the law and regulations governing the payment of monetary benefits.  

From September 18, 2015, entitlement to a disability rating greater than 10 percent for service-connected right hand essential tremors is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


